IN THE COURT OF APPEALS OF IOWA

                                     No. 21-1341
                               Filed January 27, 2022


IN THE INTEREST OF R.H.,
Minor Child,

C.H., Mother,
       Appellant.

________________________________________________________________


      Appeal from the Iowa District Court for O'Brien County, David C. Larson,

District Associate Judge.



      A mother appeals the bridge order transferring jurisdiction from the juvenile

court to district court. AFFIRMED.



      Dianne Wallwey of Law Office of Dianne Wallwey, Spencer, for appellant

mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Shannon Sandy, attorney and guardian ad litem for minor child.




      Considered by Tabor, P.J., and Greer and Ahlers, JJ.
                                          2


AHLERS, Judge.

       The mother appeals the entry of a bridge order closing the child-in-need-of-

assistance proceeding and transferring jurisdiction over custody and care of her

child to the district court. The mother’s petition on appeal only asserts she “has a

strong bond with the child and is a more suitable custodian for the child than the

child’s father. It is in the best interests of the child to be in the primary physical

care of her mother.” These bare, conclusory statements provide no guidance as

to the procedural, legal, or factual nature of her claim. She cites no authority and

points to no facts or evidence supporting her appeal. Therefore, we are unable to

identify a properly presented issue on appeal. See Iowa Rs. App. P. 6.201(1)(d)

(“The petition on appeal shall substantially comply with form 5 in rule 6.1401.”);

6.1401–Form 5 (“[S]tate what findings of fact or conclusions of law the district court

made with which you disagree and why, generally referencing a particular part of

the record, witnesses’ testimony, or exhibits that support your position on appeal.

. . . General conclusions, such as ‘the trial court’s ruling is not supported by law

or the facts’ are not acceptable.”); see also Iowa R. App. P. 6.903(2)(g)(3)

(requiring arguments in briefs to contain reasoning, citations to authorities, and

references to pertinent parts of the record); Venckus v. City of Iowa City, 930

N.W.2d 792, 806 (Iowa 2019) (“Judges are not like pigs, hunting for [meritorious]

truffles buried in [the record].” (alterations in original) (quoting United States v.

Dunkel, 927 F.2d 955, 956 (7th Cir. 1991))). We affirm without further opinion.

       AFFIRMED.